Citation Nr: 1008860	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-18 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for a skin condition, 
to include as due to Agent Orange exposure.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for pes 
planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran has verified active military service from May 
1974 to May 1980, with approximately two years of prior 
unverified active military service.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO) that, in pertinent part, denied 
entitlement to service connection for the Veteran's claims of 
entitlement to service connection for diabetes mellitus and a 
skin condition, and denied the Veteran's application to 
reopen his claim of entitlement to service connection for pes 
planus. The Veteran submitted statements from himself and his 
spouse in October 2007 regarding his skin claim, diabetes 
mellitus, and foot disability.  The Board considers these 
statements to be a valid notice of disagreement with respect 
to these issues.  The RO issued a statement of the case dated 
in April 2008, and the Veteran filed his substantive appeal 
in June 2008.  

In June 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veteran's Law Judge.  A 
transcript of these proceedings has been associated with the 
Veteran's claims file. 

The Board notes that, before reaching the merits of the 
Veteran's claim for pes planus, the Board must first rule on 
the matter of reopening of the claim.  That is, the Board has 
a jurisdictional responsibility to consider whether it is 
proper for the claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue 
has therefore been styled as set forth above.  

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The preponderance of the medical evidence does not 
reflect that diabetes mellitus or a skin condition are 
causally or etiologically related to the Veteran's active 
military service.

3. An unappealed decision dated in August 2004, the Board 
denied service connection for pes planus.

4. The evidence received since the August 2004 Board 
decision, by itself or in connection with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Diabetes mellitus and a skin condition were not incurred 
in or aggravated by active service, nor may such conditions 
be presumed to have been incurred or aggravated therein. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2. An August 2004 Board decision that denied entitlement to 
service connection for pes planus is a final decision. 38 
U.S.C.A. §§ 7104(b) (West 2002); 38 C.F.R. §§ 20.1100 (2004).

3. The evidence received subsequent to the August 2004 Board 
decision is new but not material, and the request to reopen 
the Veteran's claim of entitlement to service connection for 
pes planus is denied. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
20.1105 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's request to (1) reopen a 
previously denied claim of entitlement to service connection 
for pes planus and (2) claims of entitlement to service 
connection for diabetes mellitus and a skin condition, the 
Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board 
finds that letters dated in August and October 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). The Veteran was aware from these 
letters what evidence was necessary to support his claims; 
and that it was ultimately his responsibility to give VA any 
evidence pertaining to his claims.  In addition, the letters 
informed the Veteran that additional information or evidence 
was needed to support his claims; and asked the Veteran to 
send the information to VA.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) [Pelegrini II].

In terms of the Veteran's new and material claim, the Board 
observes that the August 2006 letter specifically notified 
the Veteran that his claim of entitlement to service 
connection for pes planus had previously been denied on the 
basis that the Veteran's service medical records were 
negative for treatment for this condition. As such, the 
letter stated that the Veteran needed to submit new and 
material evidence in support of his claim that related to 
this fact.  The RO explained that new evidence was evidence 
submitted to the RO for the first time; and material evidence 
was existing evidence that pertained to the Veteran's 
previous denial of service connection.  The RO also informed 
the Veteran that new and material evidence must raise a 
reasonable possibility to substantiate the claim.  Kent v. 
Nicholson, 20 Vet App. 1 (2006).  The August 2006 letter was 
sent prior to the initial adjudication of the Veteran's 
claim.  But even if it had been sent after the initial 
adjudication, the Board finds that a belated notice would not 
be prejudicial to him since the Veteran was provided adequate 
notice, his claim was readjudicated, and the Veteran was 
provided a Supplemental Statement of the Case explaining the 
readjudication of his claim.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 (VA's regulation concerning VA assistance in 
developing claims) has been revised in part recently.  These 
revisions became effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the case at hand.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, 
the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice.  Finally, under 38 
C.F.R. § 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate section 38 
U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) [Mayfield II].

In addition to the foregoing, the Board observes that the 
Veteran's service medical records, Social Security 
Administration disability records, VA treatment records and 
private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A 
transcript of the Veteran's testimony before the Board has 
also been associated with the Veteran's claims file.  There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

Here, the Board notes that the Veteran was provided with a 
general VA examination dated in February 2002 that touched on 
his pes planus claim.  38 C.F.R. § 3.159(c)(4).  Unless new 
and material evidence is submitted, the duty to assist an 
appellant does not include a VA examination. 38 C.F.R. § 
3.159(c)(4)(iii).

The Board also acknowledges that the Veteran has not been 
afforded a VA examination in connection with his diabetes 
mellitus and skin claims.  Under the VCAA, an examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the Veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability.  38 C.F.R. § 3.159(c)(4).  As the 
record does not indicate that the Veteran's diabetes mellitus 
or a skin disability were incurred in or a result of the 
Veteran's active military service, the Board finds that a VA 
examination is unnecessary.

The Board concludes, after reviewing all evidence of record, 
that the preponderance of the evidence is against the 
Veteran's claims.  As such, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned to these claims are rendered moot; and no further 
notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and proceeds with a merits 
adjudication of the Veteran's claims.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Service connection for diabetes mellitus and a skin 
condition.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). In addition, 
certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical 
evidence, or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical, or in certain circumstances, lay evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995; see also 38 C.F.R. § 3.303(a).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

The existence of a current disorder is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disorder for 
VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes where there is no 
credible lay evidence of a continuity of symptomatology.  
Davidson; see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

Additionally, certain disorders associated with herbicide 
agent (Agent Orange) exposure in service are presumed to be 
service connected if they are manifested to a compensable 
degree within a specified time period.  See 38 C.F.R. §§ 
3.307, 3.309.  If a Veteran was exposed to a herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, the Veteran claims that he has diabetes 
mellitus and a skin condition that are etiologically related 
to his military service, to include exposure to Agent Orange.  
The Veteran's medical records indicate that he has been 
diagnosed with diabetes mellitus and several skin conditions, 
including dermatophytosis and lentiginous junctional nevus.  
Diabetes mellitus type II is a condition presumed to be 
caused by exposure to Agent Orange under 38 C.F.R. 
§ 3.309(e).  However, the Veteran's skin conditions are not 
indicated to be presumptively caused by Agent Orange 
exposure.  38 C.F.R. § 3.309(e).

In addition, the Veteran does not contend, and the claims 
file does not indicate, that the Veteran served in the 
Republic of Vietnam during the period specified above, in 
order to warrant presumptive exposure to Agent Orange in 
service.  No presumptive exposure to Agent Orange is 
therefore indicated.  38 C.F.R. § 3.307, 3.309.  Rather, the 
Veteran indicates that he was exposed to Agent Orange while 
stationed in Hawaii.  In this regard, the Veteran testified 
before the Board that, as part of his service duties he 
cleaned equipment that was being returned from Vietnam.  He 
stated that he believed that this equipment was contaminated 
with Agent Orange and that he was exposed to Agent Orange as 
part of this cleanup effort at Schofield Barracks.  The 
evidence contained in the Veteran's claims file, however, 
does not indicate that the equipment cleaned by the Veteran 
and his unit at Schofield Barracks was contaminated with 
Agent Orange.  And there is otherwise no evidence to indicate 
direct exposure to Agent Orange. 

Based on the foregoing, the Board finds that presumptive 
service connection for diabetes mellitus or a skin condition 
is not warranted in this case.  

The Board also finds that service connection is not warranted 
for these conditions on a direct basis.  Here, the Board 
notes that the Veteran's service treatment records do not 
indicate a diagnosis of diabetes mellitus or a chronic skin 
condition in service.  There is also no indication of 
diabetes mellitus or a chronic skin disability within one 
year of service.  The Board does note that the Veteran was 
treated for athletes' foot in 1974, and notes that the 
Veteran testified to skin rashes beginning in 1973.  He 
stated that he would get Lamisil and Micatin to treat his 
condition in service.  The Veteran's spouse also submitted a 
statement in October 2007 that indicated that the Veteran had 
skin rashes in service.  The Veteran testified that he was 
diagnosed with diabetes mellitus in approximately 1990.  The 
Veteran's treatment records indicate an onset for diabetes 
mellitus of approximately 2003.  

Based on the foregoing, the Veteran's claims must be denied.  
There is no medical evidence of a chronic skin condition or 
diabetes mellitus in service or within one year thereafter.  
And while the Veteran and his spouse noticed skin rashes in 
service, there is no medical diagnosis in service related to 
these complaints (with the exception of treatment in 1974 for 
athletes' foot) or any evidence that any such condition was 
chronic at that time.  And there is no medical evidence 
linking a current skin disability to any of the complaints of 
skin rash reported by the Veteran and his spouse in service. 

In this regard, the Board notes that the Veteran can attest 
to factual matters of which he has first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, as a lay person, the Veteran is generally 
not capable of making medical conclusions.  Thus, lay 
statements regarding causation are generally not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous."  
Such symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, 
the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  
Thus, the Veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra.

In this case, the Board finds that the Veteran is competent 
to report having symptoms of a skin condition in service and 
afterwards.  And there is no evidence to indicate that the 
Veteran's statements, or the statements of his spouse, are 
not credible.  The Veteran, however, is not capable of 
providing a diagnosis or making a medical conclusion as to 
causation or chronicity.  

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  In this 
case, the Board finds that the medical evidence does not 
indicate that the Veteran has a current diagnosis of diabetes 
mellitus or a skin disability that are etiologically related 
to his military service.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record. Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.

III. Request to reopen a claim of service connection for pes 
planus.

The Veteran contends that he is entitled to service 
connection for pes planus. The Veteran's claim was previously 
denied in an August 2004 Board decision. At that time, the 
Board found that that in May 1972, the Veteran's arches were 
found to be normal, although arch supports were recommended, 
and that the service treatment records did not contain a 
diagnosed of pes planus.  Service connection was denied 
because there was no competent evidence to show that the 
Veteran had this disorder.  In this regard, the Board noted a 
February 2002 VA examination that did not contain a diagnosis 
of pes planus.  

Since August 2004, the Veteran's claims file contains Social 
Security Administration disability records, VA treatment 
records, the Veteran's testimony before the Board, and 
statements submitted by the Veteran and his spouse in 
connection with the claim.  The medical records indicate a 
diagnosis of pes cavus, congenital, and indicate that the 
Veteran may have had a hairline fracture of both heels.  None 
of these records, however, contains a diagnosis pes planus.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  The Board observes that a regulatory change 
with respect to new and material evidence claims has been 
made which applies prospectively to all claims submitted on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the 
Veteran filed his claim to reopen after this date, the new 
version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.

As set forth above, the evidence associated with the claims 
file since the August 2004 Board decision consists of the 
Veteran's testimony before the Board, statements from the 
Veteran and his spouse, VA medical records, and Social 
Security Administration disability records.  This evidence is 
new evidence, in that it was not previously physically of 
record at the time of the August 2004 decision.  However, the 
evidence is not "material evidence" since it basically 
reiterates the Veteran's prior contentions already of record 
and reflects that the Veteran does not have a current 
diagnosis of pes planus.  The evidence does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  
Without such evidence, there is no reasonable possibility of 
substantiating the Veteran's claim. 38 C.F.R. § 3.156.  See 
also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing other crucial 
matters, such as medical nexus, does not constitute new and 
material evidence).  

In this regard, the Board also notes that the Veteran's 
statements in connection with the claim do not support 
reopening of his claim.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain, but as a layperson, the Veteran is not 
competent to offer medical opinions.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  See also, Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

In this case, the information added to the record since 
August 2004 is cumulative, at best, of the evidence 
previously considered by the RO at that time and does not 
relate to an unestablished fact necessary to substantiate the 
claim and, therefore, does not raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156.  

For these reasons, the Board finds the new evidence of record 
is not material to the Veteran's claim of entitlement to 
service connection for pes planus. As such, the Veteran's 
claim is not reopened; and the appeal is denied.










ORDER

Service connection for diabetes mellitus type II is denied.

Service connection for a skin condition, including 
dermatophytosis and lentiginous junctional nevus, is denied.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for pes planus has not been 
received, and the appeal is denied. 




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


